Citation Nr: 1613012	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-30 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for depressive disorder, not otherwise specified with anxiety disorder, in excess of 30 percent disabling, prior to February 7, 2012, and in excess of 50 percent disabling from that date.  

2.  Entitlement to an initial compensable evaluation for bilateral pes planus, prior to February 7, 2012, and in excess of 10 percent disabling from that date.  

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for hypothyroidism.

4.  Entitlement to service connection for a bilateral shin disability.  

5.  Entitlement to service connection for low back pain/sciatica.

6.  Entitlement to service connection for left hand de Quervain's tenosynovitis.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a bilateral knee disability. 

9.  Entitlement to service connection for bilateral plantar fasciitis.

10.  Entitlement to service connection for bilateral carpal tunnel syndrome.

11.  Entitlement to service connection for an abdominal scar, status post cesarean section.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to May 2009.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, South Carolina. 

The Veteran testified at a hearing before the undersigned in December 2015.  At that time, it was agreed that the record would be held open for 60 days to allow the Veteran and her representative the opportunity to submit additional evidence.  Additional evidence, accompanied by a waiver of consideration of that evidence by the RO, was received in January 2016.  

The issues of service connection for low back pain/sciatica, left hand de Quervain's tenosynovitis, a bilateral hip disability, a bilateral knee disability, bilateral plantar fasciitis, bilateral carpal tunnel syndrome and an abdominal scar, status post cesarean section, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During a December 2015 hearing before the undersigned Veterans Law Judge, the Veteran withdrew her appeal for an initial evaluation for depressive disorder, not otherwise specified with anxiety disorder, in excess of 30 percent disabling, prior to February 7, 2012, and in excess of 50 percent disabling from that date; an initial compensable evaluation for bilateral pes planus, prior to February 7, 2012, and in excess of 10 percent disabling from that date; an initial evaluation in excess of 10 percent disabling for hypothyroidism; and service connection for a bilateral shin disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an initial evaluation for depressive disorder, not otherwise specified with anxiety disorder, in excess of 30 percent disabling, prior to February 7, 2012, and in excess of 50 percent disabling from that date.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an initial compensable evaluation for bilateral pes planus, prior to February 7, 2012, and in excess of 10 percent disabling from that date.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an initial evaluation in excess of 10 percent disabling for hypothyroidism.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2015).

4.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for a bilateral shin disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the December 2015 hearing before the undersigned Veterans Law Judge, the Veteran withdrew her appeal for an initial evaluation for depressive disorder, not otherwise specified with anxiety disorder, in excess of 30 percent disabling, prior to February 7, 2012, and in excess of 50 percent disabling from that date; an initial compensable evaluation for bilateral pes planus, prior to February 7, 2012, and in excess of 10 percent disabling from that date; an initial evaluation in excess of 10 percent disabling for hypothyroidism; and service connection for a bilateral shin disability.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  The January 2016 submission included a written statement confirming the withdrawals.  Thus, with respect to these claims, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal for an initial evaluation for depressive disorder, not otherwise specified with anxiety disorder, in excess of 30 percent disabling, prior to February 7, 2012, and in excess of 50 percent disabling from that date, is dismissed.

The appeal for an initial compensable evaluation for bilateral pes planus, prior to February 7, 2012, and in excess of 10 percent disabling from that date, is dismissed.

The appeal for an initial evaluation in excess of 10 percent disabling for hypothyroidism is dismissed.

The appeal for service connection for a bilateral shin disability is dismissed.


REMAND

During the hearing, the Veteran testified that although she had moved several times since separation, all of her post-service treatment had been through TRICARE.  She was currently being treated at the Fayetteville Medical Home, which was affiliated with the Fort Bragg Womack Army Medical Center.  She stated that while she did self-treat some of her claimed disabilities, she had raised them with her doctors.  

The Veteran's eFolders contain treatment records from Womack-Bragg dated in 2015 and 2016.  Otherwise, the only records from the Womack Army Medical Center are treatment reports dated from April through September 2009 and an August 2010 medical report.  

Records of physical therapy conducted in 2014 for the Veteran's left knee identify the referring physician as Kadijatu Kakay.  The Veteran's eFolders do not include any corresponding treatment records from this physician.  

Thus, it appears that there exist outstanding relevant post-service treatment records.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and information from the Veteran, obtain and associate with the Veteran's eFolders all outstanding records of post-service TRICARE treatment, to include all outstanding treatment records from the Womack Army Medical Center.  

Document the efforts made to obtain these records along with any negative responses.

2.  After obtaining any necessary authorization and information from the Veteran, obtain from Dr. Kadijatu Kakay all treatment records pertaining to the Veteran, including those related to treatment of the left knee.  

3.  Then, complete any development deemed necessary in light of evidence obtained pursuant to Paragraphs 1 and 2, above.  

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


